DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Drawings
The following is a quotation of 37 CFR 1.84 (l):
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The following is a quotation of 37 CFR 1.84 (p):
(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

The drawings are objected to because:
Figs. 5-6 contains text that is less than 1/8 inch in height as required by 37 CFR 1.84(p)(3); and
Figs. 5-6 contain lines that are not sufficiently dense and dark to give the line satisfactory reproduction characteristics as required by 37 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to a method (claim 1) and an apparatus (claims 10 and 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a method and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving, from a governmental source, first information relating to at least one sanctioned entity; arranging the first information according to a predetermined format; and distributing the arranged first information to a plurality of financial institutions.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for distributing sanctioned entity data to financial institutions, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of mitigating risk.  The mere nominal recitation of a a processor; a memory; and a communication interface coupled to each of the processor and the memory and on-transitory computer readable storage medium do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of a processor; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; and a governmental source are recited at a high-level or generality (i.e., as a generic computer network performing generic functions of receiving information, arranging information, and distributing information) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 6-7, 11, 15-16, and 20 simply further describes the technological environment.  Dependent claims 3-5, 8-9, 12-14, and 17-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140046832 A1 (“Rosen”) in view of US 20200226512 A1 (“Epstein”).
Regarding claim 1, Rosen discloses a method for distributing information relating to sanctions, the method comprising (See FIGs. 1, 3, and 7-9.):
receiving, from a source, first information relating to at least one sanctioned entity (Posting specific information to a Suspicious Data Clearinghouse.  The first step includes populating templates with information about the characteristics of the suspicious activity, FIG. 4, such as dates, locations, type of conduct, and amount of money involved. Next, the user provides specific details about the conduct, FIG. 5, such as names of involved entities, account numbers, addresses, and a narrative description of the activity. Finally, the user determines the parties that will have access to the specific information: it may only be available internally; it may be accessible to non-affiliated institutions; or it may be accessible to non-affiliated institutions.  See at least [0040].  See also FIGs. 4A-5.); 
arranging the first information according to a predetermined format (Specific information is used by the SDC to create profiles, as shown in FIG. 6. Profiles are created based on an individual person or entity name and evolve as different financial institutions post new information. SDC indexes and aggregates the information, makes it searchable, and provides a secure delivery method. For information provided to SDC as agent for 314(b) purposes, SDC ensures that the information is secured and distributed in full compliance with all regulations. Profile fields include: formula based risk score; SDC analyst assessment; and summary of detailed information reported.  See at least [0042].  See also FIG. 6.); and 
distributing the arranged first information to a plurality of financial institutions (The user determines the parties that will have access to the specific information: it may only be available internally; it may be accessible to non-affiliated institutions; or it may be accessible to non-affiliated institutions.  See at least [0040].  Users can access profiles via query and due diligence function.  The process enables users to simultaneously search the SDC database for data in its control, data made accessible to SDC but controlled by a participating financial institution, as well as access to reports and information available from select third-party vendors.  See at least [0043].  An entity using the system to share with financial institutions information regarding criminal conduct of a customer.  See at least [0047]-[0048].  See also [0049]-[0050], disclosing financial institutions using postings to access information related to customers.).

While Rosen discloses receiving from a source, Rosen does not expressly disclose the source is a governmental source.

However, Epstein discloses the source is a governmental source (Data sources may include government sanction lists, court records… see at least [0085].  See also [0145] and [0148].).
From the teaching of Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the source of Rosen to be a governmental source, as taught by Epstein, in order to provide institutions with cogent and quick representation of financial risks and in order to provide the information efficiently (see Epstein at least at [0004]).

Regarding claim 2, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above, and Rosen further discloses providing a user interface displaying the first information (Posting specific information to a Suspicious Data Clearinghouse.  The first step includes populating templates with information about the characteristics of the suspicious activity, FIG. 4, such as dates, locations, type of conduct, and amount of money involved. Next, the user provides specific details about the conduct, FIG. 5, such as names of involved entities, account numbers, addresses, and a narrative description of the activity. Finally, the user determines the parties that will have access to the specific information: it may only be available internally; it may be accessible to non-affiliated institutions; or it may be accessible to non-affiliated institutions.  See at least [0040].  See also FIGs. 4A-5, displaying a user interface with selectable inputs of information that a user may use to input information relating to a financial risk.); 
prompting a user to input second information that relates to the at least one sanctioned entity via the user interface (Posting specific information to a Suspicious Data Clearinghouse.  The first step includes populating templates with information about the characteristics of the suspicious activity.  See at least [0040].  See FIG. 4A, Interface including prompt “Please check all boxes that apply” and checkboxes of information to select which applies to the risk.  See also FIG. 5, depicting interface for user to enter information include Last Name, First Name, Middle Name, etc. of the entity related to the financial risk.  The Examiner interprets information entered by the user, such as address, phone number, etc., as second information.); 
receiving the second information (Data is submitted to Suspicious Data Clearinghouse.  See at least [0040].); 
arranging the second information according to the predetermined format (Specific information is used by the SDC to create profiles, as shown in FIG. 6. Profiles are created based on an individual person or entity name and evolve as different financial institutions post new information. SDC indexes and aggregates the information, makes it searchable, and provides a secure delivery method. For information provided to SDC as agent for 314(b) purposes, SDC ensures that the information is secured and distributed in full compliance with all regulations. Profile fields include: formula based risk score; SDC analyst assessment; and summary of detailed information reported.  See at least [0042].  See also FIG. 6.); and 
distributing the arranged second information to the plurality of financial institutions (The user determines the parties that will have access to the specific information: it may only be available internally; it may be accessible to non-affiliated institutions; or it may be accessible to non-affiliated institutions.  See at least [0040].  Users can access profiles via query and due diligence function.  The process enables users to simultaneously search the SDC database for data in its control, data made accessible to SDC but controlled by a participating financial institution, as well as access to reports and information available from select third-party vendors.  See at least [0043].  An entity using the system to share with financial institutions information regarding criminal conduct of a customer.  See at least [0047]-[0048].  See also [0049]-[0050], disclosing financial institutions using postings to access information related to customers.).

Regarding claim 3, the combination of Rosen and Epstein discloses the limitations of claim 2, as discussed above, and Epstein further discloses the second information includes information relating to at least one from among at least one image associated with the at least one sanctioned entity, at least one International Bank Account Number (IBAN) associated with the at least one sanctioned entity, a passport number associated with the at least one sanctioned entity, and a country of residence of the at least one sanctioned entity (Additional information of the person category may include… resident country.  See at least [0109].).
From the teaching of Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second information of Rosen to include a country of residence, as taught by Epstein, in order to provide institutions with cogent and quick representation of financial risks and in order to provide the information efficiently (see Epstein at least at [0004]).

Regarding claim 4, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above, and Rosen further discloses the at least one sanctioned entity is an individual person and the first information relating to the at least one sanctioned entity comprises at least one from among a name, an alias, at least one citizenship, a country of birth, a city of birth, an address, and a date of birth of the individual person (See at least [0040] and FIG. 5, inputted information including Last Name, First Name, and Middle Name of the individual, as well as an address.).

Regarding claim 5, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above, and Rosen further discloses the at least one sanctioned entity is an organization and the first information relating to the at least one sanctioned entity comprises at least a name of the organization (See at least [0040], [0042], and FIG. 5, inputted information including “Last Name or Name of Entity.”  Entity may be a company.  See at least [0042] and FIG. 6, entity named ACME Import-Export, LLC.).

Regarding claim 8, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above, and Epstein further discloses the first information includes at least one from among a list of sanctioned entities, a sanction list, and a black list of crypto wallets (he document library 110 communicates with different data sources over a network to receive financial crime and sanctions-related information. Data sources may include government sanctions lists.  See at least [0085].  See also [0148]-[0149].).
From the teaching of Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first information of Rosen to include a sanction list, as taught by Epstein, in order to provide institutions with cogent and quick representation of financial risks and in order to provide the information efficiently (see Epstein at least at [0004]).

Claim 10 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. And, while Rosen discloses a computing apparatus for distributing information relating to sanctions, the computing apparatus comprising: a memory (see Rosen at least at [0016]-[0019].  See also [0052]-[0053] and [0056]), Rosen does not expressly disclose that the computing apparatus comprises a processor and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to perform claimed functions. 

However, Epstein discloses that the computing apparatus comprises a processor and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to perform claimed functions (See Epstein at least at [0030].  See Epstein also at [0128]-[0136] and [0140].).
From the teaching of Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the computing apparatus of Rosen to include the processor taught by Epstein, in order to provide institutions with cogent and quick representation of financial risks and in order to provide the information efficiently (see Epstein at least at [0004]).

Claim 11 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 13 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. And, while Rosen discloses a non-transitory computer readable storage medium storing data (see Rosen at least at [0016]-[0019].  See also [0052]-[0053] and [0056]), Rosen does not expressly disclose the medium stores instructions for distributing information relating to sanctions, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform claimed functions.  

However, Epstein discloses the medium stores instructions for distributing information relating to sanctions, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform claimed functions (See Epstein at least at [0030].  See Epstein also at [0128]-[0136] and [0140].).
From the teaching of Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the medium of Rosen to store the instructions which, when executed by a processor, causes the processor to perform claimed functions, as taught by Epstein, in order to provide institutions with cogent and quick representation of financial risks and in order to provide the information efficiently (see Epstein at least at [0004]).

Claim 20 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Epstein, and in further view of US 20180374062 A1 (“Hunter”).
Regarding claim 6, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above, and Rosen further discloses the arranging of the first information comprises adding the information (Specific information is used by the SDC to create profiles and are stored at the SDC.  Profiles are created based on an individual person or entity name and evolve as different financial institutions post new information. SDC indexes and aggregates the information, makes it searchable, and provides a secure delivery method. For information provided to SDC as agent for 314(b) purposes, SDC ensures that the information is secured and distributed in full compliance with all regulations. Profile fields include: formula based risk score; SDC analyst assessment; and summary of detailed information reported.  See at least [0042].  See also FIG. 6.)

While Rosen discloses arranging the first information comprises adding the information, Rosen does not expressly disclose adding the information is to a decentralized distributed ledger.

However, Hunter discloses adding the information is to a decentralized distributed ledger (With the blockchain platform, each bank node may share information privately, without an intermediary or data management provider. Accordingly, each bank node may connect directly and therefore receive and/or access data from another bank node to perform validation, fraud, sanction, tracking, etc. The blockchain platform enables a bank node to send encrypted information directly to a particular bank node.  See at least [0039] and FIG. 3.  See also [0036], disclosing publishing information to a blockchain.).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adding of information Rosen to add information to a blockchain, as taught by Hunter, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions (see Hunter at least at [0031]).

Regarding claim 7, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above.  Rosen does not expressly disclose the arranging of the first information comprises using blockchain technology to arrange the first information.

However, Hunter discloses the arranging of the first information comprises using blockchain technology to arrange the first information (With the blockchain platform, each bank node may share information privately, without an intermediary or data management provider. Accordingly, each bank node may connect directly and therefore receive and/or access data from another bank node to perform validation, fraud, sanction, tracking, etc. The blockchain platform enables a bank node to send encrypted information directly to a particular bank node.  See at least [0039] and FIG. 3.  See also [0036], disclosing publishing information to a blockchain.).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adding of information Rosen to add information to a blockchain, as taught by Hunter, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance

Claim 15 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Epstein, and in further view of US 20190259033 A1 (“Reddy”).
Regarding claim 9, the combination of Rosen and Epstein discloses the limitations of claim 1, as discussed above.  Rosen does not expressly disclose the governmental source includes at least one from a United States Office of Foreign Asset Control (OFAC) and a State Secretariat for Economic Affairs (SECO).

However, Reddy discloses the governmental source includes at least one from a United States Office of Foreign Asset Control (OFAC) and a State Secretariat for Economic Affairs (SECO) (Data from the third party data providers includes LexisNexis, Dow Jones, Dun & Bradstreet, RDC, in addition to directly accessing several publicly available data sources such as, but not limited to, OFAC, SDN, PEP lists.  See at least [0054].).
From the teaching of Reddy, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the source of Rosen to be the governmental source from OFAC, as taught by Reddy, in order to help banking businesses derive deeper insights to better understand the behavior of individual customers or legal entities (see Reddy at least at [0054]).

Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180189789 A1 (“Caldera”) discloses a computerized sanction screening system may include an automated system for collection of sanction information, and a routine for analyzing additional available data related to sanction information entities.
US 20200097975 A1 (“Kimberg”) discloses a method includes receiving a request to transfer funds from a payor account associated with an originating institution to a payee account associated with a receiving institution. The request includes money transfer data indicative of a payor's identifying information. The method also includes determining a sanction score based at least in part on the money transfer data, the sanction score indicative of the likelihood that the payor is on at least one sanctioned entity list.
US 20130211983 A1 (“Lee”) discloses providing standardized risk assessments to a global financial institution customer population. Specifically, risk assessment provides for risk ranking the customer population throughout the lifecycle of the customer's relationship with the financial institution. In specific embodiments, the risk ranking efficiently includes three concise risk rank tiers; standard risk, medium risk and high risk. Such tier or level-based risk ranking does not rely on risk scoring each of the customers and, therefore, provides an accurate, efficient and simplified means of risk assessment that can be implemented across an entire customer population. In addition, since the risk ranking does not directly rely on customer transaction data, the risk ranking herein described is more accurate and efficient in identifying those customers that truly present a money laundering risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694